



EXHIBIT 10.1


March 9, 2016


Mortimer B. Zuckerman
Chairman of the Board
Boston Properties, Inc.
510 Madison Avenue, Suite 2901
New York, NY 10022
Dear Mort:
This letter (this “Amendment”) amends the terms of that certain Transition
Benefits Agreement dated March 10, 2013 (the “Agreement”), between Boston
Properties, Inc. (the “Company”) and you as supplemented by that certain letter
agreement, dated March 9, 2015 (the “Letter Agreement”), between the Company and
you. All capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Agreement or the Letter Agreement, as applicable.
In connection with your transition from Chairman of the Board to Chairman
Emeritus of the Company as of the end of your current term as a director on the
date of the Company’s 2016 annual meeting of stockholders, you and the Company
agree as follows:
1.
For so long as you hold the title of Chairman Emeritus of the Company, the
Company shall provide you with the compensation and Agreed Benefits in
accordance with the terms set forth in Sections 1 and 2 of the Letter Agreement,
and the references in the Letter Agreement to your service as “non-executive
Chairman” and “a member of the Board” shall be replaced with references to your
holding the title of “Chairman Emeritus.”

2.
You shall be entitled to retain the title of Chairman Emeritus for so long
as you are generally willing and able to attend meetings of the Board of
Directors of the Company.

3.
You agree to continue to abide by all policies of the Company, whether now
existing or hereafter in effect, as if you were a director of the Company,
including, but not limited to, the Company’s Code of Business Conduct and Ethics
and the Company’s insider trading policies, and you agree to abide by the
Company’s Third Amended and Restated Policy Regarding Special Trading Procedures
to the same extent as if you were an “Insider” as defined therein, in each case,
for so long as you hold the title of Chairman Emeritus.

4.
The Letter Agreement and the Agreement will remain in full force and effect and,
unless otherwise modified herein, the provisions of Sections 2, 4, 5, 6, 7, 8
and 9 of the Agreement will govern this Amendment as if set forth herein in
their entirety.



[SIGNATURES FOLLOW ON SEPARATE PAGE]



 
Please indicate your acceptance of the terms set forth herein by countersigning
this letter agreement.
 




/s/ Owen D. Thomas
Owen D. Thomas
Chief Executive Officer
Boston Properties, Inc.




AGREED AND ACCEPTED


 
this _1_ day of March, 2016






/s/ Mort Zuckerman
Mortimer B. Zuckerman

 







